DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2021 has been entered.

Response to Amendment
	The amendment filed 07/02/2021 has been entered. Claims 1-18 and 21-22 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-8 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US 20030085681 A1) in view of Watanabe (US 20160297081 A1).
Regarding claim 1, Sakamoto discloses a robot (see Fig. 1, 1) comprising: a multi-articular arm (4, 6, 8); and a base (2) comprising: a body (body of 2) comprising: a supporting surface (upper surface of 2 in the figure) directly supporting a base end portion (3) of the multi- articular arm (see ; and a space (see Fig. 2, inner space of 2) provided in the body and having a base opening (opening in 2 which 21 exits) on the supporting surface (see Fig. 1). Sakamoto fails to disclose a connector unit disposed in the space and comprising a cable connector that is connectable to an internal cable disposed in the body and that has a connection opening to be connectable to an external cable, the connection opening facing toward the base opening. However, Watanabe teaches a connector unit (see Fig. 7, 21c) disposed in the space (space between 21c and 27) and comprising a cable connector (32) that is connectable to an internal cable (see Fig. 12, 54) disposed in the body (see Fig. 12, within 21) and that has a connection opening (see Fig. 7, upper portion of 32 in the figure) to be connectable to an external cable (41), the connection opening facing toward the base opening (see Fig. 6, opening of 11). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Sakamoto with a cable connector disposed within the body, as taught by Watanabe, to provide connectors which do no protrude from the surface so that the connectors do not interfere with surrounding devices (see paragraph [0007]) and to provide a quick disconnect of cables for cleaning, moving, maintenance and/or repair.
Regarding claim 5, Sakamoto fails to disclose an attachable and detachable cable duct covering the base opening of the supporting surface and housing a leading end portion of the external cable connected to the connection opening of the cable connector. However, Watanabe teaches an attachable and detachable cable duct (see Fig. 6, 27) covering the base opening (opening in 11) of the supporting surface (surface of 11) and housing a leading end portion of the external cable (see Fig. 7, 41) connected to the connection opening of the cable connector (32). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Sakamoto with a cable duct, as taught by Watanabe, to prevent dirt and fluid from accumulating around the connecting members (see paragraph [0008]) and to prevent foreign substances from entering the robot (see paragraph [0009]).
Regarding claim 6, the combination of claim 5 would necessarily result in the following limitations: the cable duct (Watanabe, 27) has a shape as viewed from the base opening (Watanabe, opening in 11) of the supporting surface (Watanabe, surface of 11) and has a shape having a closed surface (Watanabe, top of 27) and an open surface (Watanabe, bottom of 27) facing the base opening (Watanabe, Fig. 7). Sakamoto in view of Watanabe fails to disclose a square shape and a cubic shape. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The specification does not provide any advantages and/or benefits of having a square/cubic shape. Additionally, paragraph [0069] of the specification discloses rectangular and circular shapes. Therefore, the claimed square/cubic shape is an obvious matter of design choice.
Regarding claim 7, the combination of claim 5 elsewhere above would necessarily result in the following limitations: the cable duct (Watanabe, 27) has four side surfaces (Watanabe, front at 28, back and two sides), at least one side surface (Watanabe, 28) of the four side surfaces having a guide member (Watanabe, Fig. 8, 33) through which the external cable (Watanabe, 41) is guided out of the cable duct (Watanabe, Fig. 8).
Regarding claim 8, the combination of claim 5 elsewhere above would necessarily result in the following limitations: the cable duct (Watanabe, 27) has four corner portions (Watanabe, see Fig. 6) and four through holes (Watanabe, holes for 29) penetrating the respective four corner portions as viewed from the base opening of the supporting surface (Watanabe, see Fig. 6), and 3Attorney Docket No. YSK-P0302Patent wherein each side surface of the four side surfaces of the cable duct has a width defined by axis lines passing through adjoining through holes of the four through holes (Watanabe, distance between 29). Sakamoto in view of Watanabe fail to disclose the width being equal to or less than twice a height of each through hole of the four through holes. However, it has been held that a change in shape is an obvious matter of design choice absent persuasive evidence that the particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 21, Sakamoto fails to disclose an attachable and detachable cable duct covering the base opening of the supporting surface and housing a leading end portion of the external cable connected to the connection opening of the cable connector, wherein the cable duct has four side surfaces, at least one side surface of the four side surfaces having a guide member through which the external cable is guided out of the cable duct, the at least one side surface facing perpendicular to the base opening. However, Watanabe teaches an attachable and detachable cable duct (see Fig. 6, 27) covering the base opening (opening in 11) of the supporting surface (surface of 11) and housing a leading end portion of the external cable (see Fig. 7, 41) connected to the connection opening of the cable connector (32), wherein the cable duct has four side surfaces (see Fig. 6, front at 28, back and two sides), at least one side surface (28) of the four side surfaces having a guide member (see Fig. 8, 33) through which the external cable is guided out of the cable duct (see Fig. 8), the at least one side surface facing perpendicular to the base opening (see Fig. 7). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Sakamoto with a cable duct, as taught by Watanabe, to prevent dirt and fluid from accumulating around the connecting members (see paragraph [0008]) and to prevent foreign substances from entering the robot (see paragraph [0009]).
Regarding claim 22, Sakamoto discloses a robot (see Fig. 1, 1) comprising: a multi-articular arm (4, 6, 8); and a base (2) comprising: a body (body of 2) comprising: a supporting surface (upper surface of 2 in the figure) supporting a base end portion (3) of the multi- articular arm (see Fig. 1); and a space (see Fig. 2, inner space of 2) provided in the body and having a base opening (opening in 2 which 21 exits) on the supporting surface (see Fig. 1). Sakamoto fails to disclose a connector unit disposed in the space and comprising a cable connector that is connectable to an internal cable disposed in the body and that has a connection opening to be connectable to an external cable, the connection opening facing toward the base opening. However, Watanabe teaches a connector unit (see Fig. 7, 21c) disposed in the space (space between 21c and 27) and comprising a cable connector (32) that is connectable to an internal cable (see Fig. 12, 54) disposed in the body (see Fig. 12, within 21) and that has a connection opening (see Fig. 7, upper portion of 32 in the figure) to be connectable to an external cable (41), the connection opening facing toward the base opening (see Fig. 6, opening of 11). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Sakamoto with a cable connector disposed within the body, as taught by Watanabe, to provide connectors which do no protrude from the surface so that the connectors do not interfere with surrounding devices (see paragraph [0007]) and to provide a quick disconnect of cables for cleaning, moving, maintenance and/or repair. The combination above would necessarily result in the following limitations: the internal cable (Sakamoto, 21; Watanabe, 54) includes a power feeding cable (Sakamoto, paragraph [0026], wherein electric cable 21 is an electric power cable).
  
Claim 2-4 and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US 20030085681 A1) in view of Watanabe (US 20160297081 A1) and Okahisa (US 20150027262 A1).
Regarding claim 2, Sakamoto fails to disclose the body comprises a first tube connector which is disposed on a first body side surface of the body and through which an internal tube disposed in the body is connectable to a first external tube, and a second tube connector which is disposed on a second body side surface of the body opposed to the first body side surface and through which the internal tube is connectable to a second external tube. However, Okahisa teaches the body (see Fig. 1, 31) comprises a first tube connector (see Fig. 2A, 22b) which is disposed on a first body side surface of the body (left side in Fig. 2A) and through which an internal tube (20a) disposed in the body is connectable to a first external tube (22), and a second tube connector (23a) which is disposed on a second body side surface of the body (right side in Fig. 2A) opposed to the first body side surface and through which the internal tube is connectable to a second external tube (23). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Sakamoto with first and second tube connectors provided on opposite sides of the body each connected to an internal tube, as taught by Okahisa, to allow the hoses to pass through the base and be attached to an application specific device protected by the body, i.e., a relay box for power supply, a valve for air and a cooler for a cooling water hose (see paragraph [0070]).   
Regarding claim 3, the combination of claim 2 elsewhere above would necessarily result in the following limitations: the body (Okahisa, 10, 42, 32) comprises a branching connector (51) at which the internal tube branches (20a) into a first internal tube (left side 20a) connected to the first tube connector (22b) and a second internal tube (right side 20a) connected to the second tube connector (23a).  
Regarding claim 4, the combination of claim 2 elsewhere above would necessarily result in the following limitations: the branching connector (Okahisa, 51) is disposed below the connector unit (Watanabe, 21c provided at the top surface of Sakamoto 2).
Regarding claim 9, Sakamoto fails to disclose an attachable and detachable cable duct covering the base opening of the supporting surface and housing a leading end portion of the external cable connected to the connection opening of the cable connector. However, Watanabe teaches an attachable and detachable cable duct (see Fig. 6, 27) covering the base opening (opening in 11) of the supporting surface (surface of 11) and housing a leading end portion of the external cable (see Fig. 7, 41) connected to the connection opening of the cable connector (32). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Sakamoto with a cable duct, as taught by Watanabe, to prevent dirt and fluid from accumulating around the connecting members (see paragraph [0008]) and to prevent foreign substances from entering the robot (see paragraph [0009]). 
Regarding claim 10, Sakamoto fails to disclose an attachable and detachable cable duct covering the base opening of the supporting surface and housing a leading end portion of the external cable connected to the connection opening of the cable connector. However, Watanabe teaches an attachable and detachable cable duct (see Fig. 6, 27) covering the base opening (opening in 11) of the supporting surface (surface of 11) and housing a leading end portion of the external cable (see Fig. 7, 41) connected to the connection opening of the cable connector (32). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Sakamoto with a cable duct, as taught by Watanabe, to prevent dirt and fluid from accumulating around the connecting members (see paragraph [0008]) and to prevent foreign substances from entering the robot (see paragraph [0009]).  
Regarding claim 11, Sakamoto fails to disclose an attachable and detachable cable duct covering the base opening of the supporting surface and housing a leading end portion of the external cable connected to the connection opening of the cable connector. However, Watanabe teaches an attachable and detachable cable duct (see Fig. 6, 27) covering the base opening (opening in 11) of the supporting surface (surface of 11) and housing a leading end portion of the external cable (see Fig. 7, 41) connected to the connection opening of the cable connector (32). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Sakamoto with a cable duct, as taught by Watanabe, to prevent dirt and fluid from accumulating around the connecting members (see paragraph [0008]) and to prevent foreign substances from entering the robot (see paragraph [0009]).  
Regarding claim 12, the combination of claim 9 would necessarily result in the following limitations: the cable duct (Watanabe, 27) has a shape as viewed from the base opening (Watanabe, opening in 11) of the supporting surface (Watanabe, surface of 11) and has a shape having a closed surface (Watanabe, top of 27) and an open surface (Watanabe, bottom of 27) facing the base opening (Watanabe, Fig. 7). Sakamoto in view of Watanabe fails to disclose a square shape and a cubic shape. However, it has been held that a change in shape is an obvious matter of design choice absent persuasive evidence that the particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The specification does not provide any advantages and/or benefits of having a square/cubic shape. Additionally, paragraph [0069] of the specification discloses rectangular and circular shapes. Therefore, the claimed square/cubic shape is an obvious matter of design choice.
Regarding claim 13, the combination of claim 10 would necessarily result in the following limitations: the cable duct (Watanabe, 27) has a shape as viewed from the base opening (Watanabe, opening in 11) of the supporting surface (Watanabe, surface of 11) and has a shape having a closed surface (Watanabe, top of 27) and an open surface (Watanabe, bottom of 27) facing the base opening (Watanabe, Fig. 7). Sakamoto in view of Watanabe fails to disclose a square shape and a cubic shape. However, it has been held that a change in shape is an obvious matter of design choice absent persuasive evidence that the particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The specification does not provide any advantages and/or benefits of having a square/cubic shape. Additionally, paragraph [0069] of the specification discloses rectangular and circular shapes. Therefore, the claimed square/cubic shape is an obvious matter of design choice. 
Regarding claim 14, the combination of claim 11 would necessarily result in the following limitations: the cable duct (Watanabe, 27) has a shape as viewed from the base opening (Watanabe, opening in 11) of the supporting surface (Watanabe, surface of 11) and has a shape having a closed surface (Watanabe, top of 27) and an open surface (Watanabe, bottom of 27) facing the base opening (Watanabe, Fig. 7). Sakamoto in view of Watanabe fails to disclose a square shape and a cubic shape. However, it has been held that a change in shape is an obvious matter of design choice absent persuasive evidence that the particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The specification does not provide any advantages and/or benefits of having a square/cubic shape. Additionally, paragraph [0069] of the specification discloses rectangular and circular shapes. Therefore, the claimed square/cubic shape is an obvious matter of design choice. 
Regarding claim 15, the combination of claim 9 elsewhere above would necessarily result in the following limitations: the cable duct (Watanabe, 27) has four side surfaces (Watanabe, front at 28, back and two sides), at least one side surface (Watanabe, 28) of the four side surfaces having a guide member (Watanabe, Fig. 8, 33) through which the external cable (Watanabe, 41) is guided out of the cable duct (Watanabe, Fig. 8).  
Regarding claim 16, the combination of claim 10 elsewhere above would necessarily result in the following limitations: the cable duct (Watanabe, 27) has four side surfaces (Watanabe, front at 28, back and two sides), at least one side surface (Watanabe, 28) of the four side surfaces having a guide member (Watanabe, Fig. 8, 33) through which the external cable (Watanabe, 41) is guided out of the cable duct (Watanabe, Fig. 8).  
Regarding claim 17, the combination of claim 11 elsewhere above would necessarily result in the following limitations: the cable duct (Watanabe, 27) has four side surfaces (Watanabe, front at 28, back and two sides), at least one side surface (Watanabe, 28) of the four side surfaces having a guide member (Watanabe, Fig. 8, 33) through which the external cable (Watanabe, 41) is guided out of the cable duct (Watanabe, Fig. 8).  
Regarding claim 18, the combination of claim 9 elsewhere above would necessarily result in the following limitations: the cable duct (Watanabe, 27) has four corner portions (Watanabe, see Fig. 6) and four through holes (Watanabe, holes for 29) penetrating the respective four corner portions as viewed from the base opening of the supporting surface (Watanabe, see Fig. 6), and 3Attorney Docket No. YSK-P0302Patent wherein each side surface of the four side surfaces of the cable duct has a width defined by axis lines passing through adjoining through holes of the four through holes (Watanabe, distance between 29). Sakamoto in view of Watanabe fail to disclose the width being equal to or less than twice a height of each through hole of the four through holes. However, it has been held that a change in shape is an obvious matter of design choice absent persuasive evidence that the particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejections that were necessitated by an amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568.  The examiner can normally be reached on Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH BROWN/Primary Examiner, Art Unit 3658